In a proceeding pursuant to Election Law § 16-102 to invalidate a joint petition designating, among others, Lenore Mangino as a candidate in a primary election to be held on September 11, 2001, for the nomination of the Republican *458Party as its candidate for the position of female member of the Republican State Committee from the 49th Assembly District, Kings County, the appeal is from so much of a final order of the Supreme Court, Kings County (Feldman, J.), entered August 13, 2001, as denied that branch of the petition which was to invalidate so much of the petition as designated Lenore Mangino as a candidate for female member of the Republican State Committee from the 49th Assembly District, Kings County.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
The Board of Elections of the City of New York properly allowed Lenore Mangino to amend the defective cover sheet that she had filed with her designating petition on July 12, 2001 (see, 9 NYCRR 6215.7 [a]). O’Brien, J. P., Altman, Friedmann, Florio and McGinity, JJ., concur.